Citation Nr: 0428611	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  97-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969 and from April 1971 to March 1974.  His service 
personnel records indicate that he served in Vietnam from May 
1967 to May 1968. 

This appeal arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which in part denied entitlement to 
service connection for PTSD.  

This matter was remanded by the Board in November 2000 for 
additional development.  The case is now returned to the 
Board for further consideration.

The Board notes that the Board in its November 2000 remand 
referred a potential issue to the RO concerning entitlement 
to service connection for reported numbness and tingling in 
his upper and lower extremities.  The RO was asked to clarify 
whether the veteran wished to pursue such a claim.  To date, 
this matter has not been clarified and it is referred to the 
AMC to address this matter.  

The veteran testified before the undersigned in a hearing 
held at the RO in August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  In so doing, he has cited a number of stressors 
related to his Vietnam service.  His service personnel 
records show that he served in Vietnam from roughly May 9, 
1967 to May 8, 1968.  The service medical records further 
show that he served with the 335th Trans. Co. Acft. D.S. 
A.F.O.  His military occupational specialty was shown to be 
transportation and supply.  He participated in the following 
campaigns: Vietnam (VN) Counteroffensive Phase II, VN 
Counteroffensive Phase III and VN TET Counteroffensive.  His 
awards included the Vietnam Service Medal and Vietnam 
Campaign Medal with device.  

The veteran's written statements and hearing testimony 
described a number of stressors alleged to have caused PTSD.  
He alleged that one time after his jeep got a flat tire, he 
hitched a ride in an ambulance and rode in the back with dead 
bodies.  He indicated that this took place while stationed in 
Chu Lai with the 335th direct support unit.  He indicated 
that he also served with the "quick reactionary squad" 
which involved reinforcing the perimeter during red alerts.  
He said that red alerts happened about 20 times.  He 
indicated that during such alerts, shooting back and forth 
would occur and estimated that he was on guard duty at least 
eight or nine times when shooting broke out.  

He also alleged that between November 1967 and January 1968, 
he helped unload severely wounded and sometimes dead soldiers 
from helicopters to transport vehicles to take them to the 
hospital.  He indicated that he knew a warrant officer who 
flew these helicopters who was wounded.  He alleged that one 
day around October 1967 he was helping fill sandbags for a 
bunker, when a sniper fired on his group.  He also indicated 
that they received sniper fire when they went to the dump.  

He also alleged that a friend from basic training named 
Horrace Cain (spelling unclear) from Grand Rapids Michigan, 
was killed in Vietnam serving with a different unit.  He 
indicated that he befriended a staff sergeant E-6 courier, 
name unknown, who was briefly attached to his unit, the 335th 
Company.  He stated that this courier was wounded or killed 
when a barracks in Da Nang was mortared around December 1967 
or January 1968.  

This matter was remanded in November 2000 for the purpose of 
verifying the veteran's claimed stressors.  However, to date, 
the RO has not complied with the specific instructions in the 
Board's November 2000 decision.  The Board notes that these 
stressors have not yet been verified, although the veteran 
has provided more details, such as dates of certain 
incidents, since the remand.  The veteran's representative 
has pointed out the need for further development in the 
August 2004 hearing, especially in light of the fact that the 
veteran has provided additional stressor information.  

Therefore, this case must be remanded again so that this 
action can be completed by the RO.  The United States Court 
of Appeals for Veterans Claims has held that a Board remand 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order, and it imposes 
on VA a concomitant duty to ensure compliance with the terms 
of the remand. See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC should send the veteran 
and his representative VCAA notice letter 
which satisfies the provisions of 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The notice must 
specifically inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's PTSD stressor 
statements, medical records, and hearing 
testimony.  The summary and all 
associated documents, including a copy of 
this remand, all available service 
records, and any written stressor 
statements should then be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150, to obtain verification of the 
claimed stressors.  The USASCRUR should 
be requested to provide any information, 
which might corroborate any of the 
veteran's alleged experiences and 
stressors.

3.  Thereafter, only if any alleged 
stressors have been verified, the VBA AMC 
should afford the veteran a VA special 
psychiatric examination.  The claims file 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present, to 
include PTSD.  The examiner should 
provide an opinion on the following: 

a.  Does the veteran have a diagnosis of 
PTSD?

b.  If PTSD is diagnosed, the examiner 
MUST identify the stressor(s) supporting 
the diagnosis of PTSD.  In identifying 
any claimed stressor(s) the examiner 
should independently review the entire 
record.  After consideration of these 
stressors, the examiner should explain 
whether they satisfy the criteria to 
support a diagnosis of PTSD;

c.  If PTSD is not diagnosed or if there 
are additional psychiatric disorders, the 
examiner should opine as to whether any 
such disorder(s) is/are related to 
service, or if preexisting service, 
was/were aggravated thereby.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  

The report of the examination should 
include a complete rationale for all 
opinions.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2003).

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include the revised 
38 C.F.R. § 3.304 (f).  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K.OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




